Exhibit 10.3



AMENDMENT NO. 1 TO AFFILIATE GUARANTY



THIS AMENDMENT NO. 1 (the “Amendment”), dated as of the Second Closing Date, to
AFFILIATE GUARANTY, dated as of April 27th, 2020 (the “Affiliate Guaranty”), is
made by and between MATSON, INC., a Hawaii corporation (the “Affiliate
Guarantor”) and consented to by THE UNITED STATES OF AMERICA, represented by the
Maritime Administrator of the Maritime Administration (the “Administrator”).



RECITALS:



A.        Matson Navigation Company, Inc., a Hawaii corporation (the
"Shipowner") and the Administrator are parties to Amendment No. 1, dated as of
the date hereof, to the Consolidated Agreement, Contract No. MA-14454, dated as
of April 27, 2020 (as so amended, the “Agreement”) and the other Transaction
Documents;



B.         The Shipowner, in connection with the financing of the Second Vessel,
on the date hereof, borrowed certain funds and created and authorized the
issuance of the Second Vessel Note issued pursuant to the Second Vessel Note
Purchase Agreement and the Administrator issued the Guarantee of the Second
Vessel Note.



C.         The Shipowner has, in consideration of the issuance of the Guarantee
on the Second Vessel Note, issued and delivered, the Second Administrator’s Note
to the Administrator.



D.        The Affiliate Guarantor is directly and materially interested in the
financial success of the Shipowner, and maintains significant business
relationships with the Shipowner, and the Affiliate Guaranty as amended hereby
may be expected to benefit, directly or indirectly, the Affiliate Guarantor.



E.         The Administrator has required this Amendment to the Affiliate
Guaranty from the Affiliate Guarantor as an integral part of the consideration
offered by or on behalf of the Shipowner as a condition of the Administrator's
decision to enter into the Agreement and to issue the Guarantee on the Second
Vessel Note, and the Affiliate Guarantor has entered into this Amendment for the
purpose of guaranteeing the Shipowner’s obligations to the Administrator under
the Agreement with respect to the Second Administrator's Note, and the
Assignment of Construction Contract, Assignment of Earnings, Assignment of
Insurances, and Mortgage, all relating to the Second Vessel (each of which are
hereafter included in the definition of “Matson Guaranteed Document” and the
“Matson Guaranteed Documents”, as defined in the Affiliate Guaranty).



Now, THEREFORE, in consideration of the premises and of other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Affiliate Guarantor hereby agrees as follows:





Amendment No. 1 to Affiliate Guaranty - Relating to Amendment No. 1 to Contract
No. MA-14454

Page 1



--------------------------------------------------------------------------------

1.        Amendment.  The Affiliate Guaranty is amended by amending the term
“Matson Guaranteed Documents” as set forth in Recital E. of the Affiliate
Guaranty to include the Second Administrator’s Note, and the related Assignment
of Construction Contract, Assignment of Earnings, Assignment of Insurances, and
Mortgage, each of which relates to the Second Vessel.



2.        Ratification.  The Affiliate Guarantor hereby confirms its obligations
under the Affiliate Guaranty, as amended hereby, and that the Affiliate Guaranty
as amended hereby continues in full force and effect.



3.        Miscellaneous.



(a)      This Amendment may be executed in one or more counterparts. All such
counterparts shall be deemed to be originals and shall together constitute but
one and the same instrument.



(b)      Unless otherwise specifically defined herein, the capitalized terms
used herein are defined in the Agreement and any reference therein to other
instruments shall have the respective meaning stated in the Agreement or such
other instruments.



(c)      This Amendment is executed as and shall constitute an instrument
supplemental to and amending and shall be construed with and as part of the
Affiliate Guaranty.





Amendment No. 1 to Affiliate Guaranty - Relating to Amendment No. 1 to Contract
No. MA-14454

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed on the day and year first
above written.



(SEAL)

    

AFFILIATE GUARANTOR

Attest:

















By:

/s/ Rachel C. Lee



By:

/s/ Joel M. Wine

Name:

Rachel C. Lee



Name:

Joel M. Wine

Title:

Corporate Secretary



Title:

Senior Vice President and Chief Financial Officer





Amendment No. 1 to Affiliate Guaranty - Relating to Amendment No. 1 to Contract
No. MA-14454

Page 3



--------------------------------------------------------------------------------

Consented to by:









Maritime Administrator



/s/ T. Mitchell Hudson, Jr.



By:

T. Mitchell Hudson, Jr.





Secretary,





Maritime Administration





Amendment No. 1 to Affiliate Guaranty - Relating to Amendment No. 1 to Contract
No. MA-14454

Page 4



--------------------------------------------------------------------------------